—In a matrimonial action in which the parties were divorced by a judgment dated February 27, 1995, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Suffolk County (Lifson, J.), dated February 5, 1999, which, inter alia, denied her application for an award of an attorney’s fee, failed to retroactively increase the defendant’s child support obligations to the amount she requested, and failed to specify the accrual date of the interest on certain Social Security disability benefits.
Ordered that the order is modified, on the law, by adding to the ninth decretal paragraph thereof, after the phrase “together with statutory interest”, the phrase “accruing from July 1, 1996”; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
While the record does not establish the dates on which the defendant received Social Security disability benefits, it is undisputed that all payments were received by July 1, 1996. Because July 1, 1996, is a “reasonable intermediate date”, interest on the Social Security disability benefits shall accrue as of that date rather than as of the date the order awarding judgment for the sum of such benefits was entered (see, CPLR 5001 [b]; 5003).
*398The plaintiffs remaining contentions are without merit (see, CPLR 2220; McCormick v Mars Assocs., 25 AD2d 433). O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.